Dunn, C. J.
A single indictment contained two counts, one for robbery, a crime punishable, upon conviction, by imprisonment for any term of years, the other for assault with intent to rob, the assailant being then and there armed with a dangerous weapon. For such offense, the punishment or penalty imposable on a person found guilty is imprisonment for not less than one year and not more than twenty years. See, as to the first, R. S., Chap. 129, Sec. 15; as to the second, the same chapter, Sec. 24.
In the pending case, the respondent pleaded below, in respect to each charge, that he was not guilty.
While a jury was being formed to try him, he claimed and was allowed four peremptory challenges. R. S. Chap. 146, Sec. 20; Chap. 96, Sec. 95. Then, invoking a statute, R. S., Chap. 146, Sec. 13, granting the exercise, in absolute right, while a jury is being impanelled for the trial of a defendant upon an indictment for a crime the penalty for which is imprisonment for life, of twenty challenges, he essayed a fifth challenge. This was denied.
The trial resulted, as to the robbery charge, in acquittal thereof.
The respondent’s discharge from that accusation of guilt completely altered the situation under which the exception here urged was reserved.
Argument of the exception brings up a moot question only. Had the respondent been found guilty of robbery, room might have presented, on the record, for discussion, and decision, with regard to the ruling by which, allegedly, he was aggrieved. Having been acquitted, he is not now, from any judicial point of view, aggrieved by the ruling.
It may be added, however, that the penalty of imprisonment for any term of years, and that of imprisonment for one’s life, are of different specific significations in the law. State v. Howard, 117 Me., 69, 102 A., 743.

Exception overruled. Judgment for the State.